 

Exhibit 10.1

 

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and submitted
separately with the Securities and Exchange Commission.

 

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is made and entered into as of August
31, 2015, (the “Effective Date”), by and between Worldwide Clinical Trials,
Inc., with offices at 401 North Maple Drive, Beverly Hills, California 90210,
(together with its Affiliates, “WCT”) and Neurotrope Bioscience Inc., with
offices at 50 Park Place, Newark NJ 07102 (“Sponsor”). WCT and Sponsor are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties”.

 

For purposes of this Agreement, “Affiliates” means any entity that controls, is
controlled by or is under common control with, that Party. “Control” means the
possession, directly or indirectly, of at least 50% of the share capital or
voting rights or of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract or otherwise.

 

WHEREAS, Sponsor is engaged in the research and development of pharmaceutical
products;

 

WHEREAS, WCT is engaged in providing services to pharmaceutical manufacturers in
support of their clinical research and product development activities;

 

WHEREAS, WCT and Sponsor desire that WCT provide certain services with respect
to Sponsor’s clinical study, NRTP101-202 entitled “A Randomized, Double-Blind,
Placebo-Controlled Phase 2 Study Assessing The Safety, Tolerability and Efficacy
of Bryostatin in the Treatment of Moderately Severe to Severe Alzheimer’s
Disease” (the "Study") for the study of Sponsor’s drug Bryostatin 1 ("Study
Drug"); and

 

WHEREAS, Sponsor and WCT desire to enter into this Agreement in order to set
forth definitively their respective rights and obligations with respect to the
conduct of the Study.

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
undertakings herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.0          SERVICES

 

WCT, itself or through one of its Affiliates (if applicable) hereby agrees to
perform the services (the “Services”) in accordance with the terms of the scope
of Services attached hereto as Exhibit A, incorporated herein by reference(the
“Scope of Services”), and this Agreement.

 

1.1          Performance

 

WCT shall perform the Services and shall use its commercially reasonable efforts
to complete the Services within the estimated time frame as set forth in the
timeline attached hereto as Exhibit B and incorporated herein by reference
(“Timeline”). Such time estimate assumes, however, the full cooperation of
Sponsor, Regulatory Authorities, Ethics Committees and investigators and other
third parties not under WCT’s control, and shall be subject to adjustment [C.I.]
if the work for the Services is delayed due to circumstances outside the
reasonable control of WCT, including, but not limited to:

 

 

 

 

·failure of Sponsor to deliver clinical supplies in due time, provided such
failure is the actual cause of the delay;

·amendments to previously agreed upon protocols, procedures or documents
required for the Services at the request of Sponsor or Sponsor’s (or its
advisors’) repeated delays in contract negotiations;

·significant delays in pre-Study meetings or in other tasks to be performed by
WCT caused by Sponsor;

·delays in obtaining or subsequent withdrawal of regulatory or ethical review
approvals concerning the Services;

·death or disability of any investigator or other research specialist on the
Study;

·higher ratio of drop-outs among trial subjects than anticipated in this
Agreement;

·lower enrollment rates than expected and agreed by WCT and Sponsor; or

·unforeseen changes in the relevant medical practice.

 

1.2           Compliance with Laws/Agreements

 

WCT shall perform Services under this Agreement in accordance with the terms of
this Agreement, the Protocol for the Study, the Sponsor approved standard
operating procedures for the Study (the “Standard Operating Procedures”), the
current Guidelines for Good Clinical Practice promulgated by the FDA ("GCP
Guidelines"), the Declaration of Helsinki of the 41st World Medical Assembly,
South Africa 1996 as amended, and all other applicable laws and regulations,
including the following as applicable, 21 CFR Part 11, 312, 50, 54, 56, the
Health Information Portability and Accountability Act of 1996 and all
regulations and official guidelines promulgated thereunder and the Health
Information Technology for Economic and Clinical Health Act (the “Applicable
Laws”).

 

The Parties and their respective owners, officers, directors, employees or
agents have not and shall not pay, give, offer or promise to pay or give, or
authorize the payment, directly or indirectly, of any money or anything of value
to any foreign government official or employee (including employees of
state-owned institutions), for the purpose of (i) influencing any act or
decision of such official or of such government, (ii) inducing that person to do
or omit doing any act in violation of his or her lawful duty, (iii) securing an
improper advantage, or (iv) influencing such official to use his influence with
the government to effect or influence the decision of such government, in order
to assist Sponsor or WCT in obtaining or retaining business for or with or
directing business to any person.

 

Each Party agrees to comply with all applicable anticorruption laws, rules and
regulations. The Parties agree to reasonably cooperate with each other’s
diligence efforts in order to satisfy each Party’s obligations under the United
States Foreign Corrupt Practices Act, as amended (“FCPA”), the UK Bribery Act
and any implementing legislation under the OECD Convention Against Bribery of
Foreign Government Officials in International Business Transactions.

 

1.3           Transfer of Obligations

 

Pursuant to Title 21 CFR Part 312.52, Sponsor hereby transfers to WCT all of the
obligations identified in Exhibit A attached hereto and incorporated by
reference herein. Notwithstanding the foregoing, Sponsor will retain the
ultimate authority and control over and responsibility for the Study. The
Parties acknowledge and agree that Sponsor shall at all times be deemed to be
the “sponsor” of the Study pursuant to the terms of the Federal Food, Drug and
Cosmetic Act, as from time to time amended, and the regulations of the U.S. Food
and Drug Administration (“FDA”), as promulgated in Title 21 of U.S. Code of
Federal Regulations.

 

 

 

  

1.4           Changes

 

The Parties may make changes in or additions to the Scope of Services, provided,
however, that, subject to the terms of this Section 1.4, no such changes or
additions shall be implemented prior to the execution by the Parties of a change
order (a “Change Order”), the form of which is attached hereto and incorporated
herein as Exhibit E. The Change Order shall include detailed information on the
changes to the Scope of Services and any associated changes to the Timeline,
Budget and/or payment schedule. Sponsor acknowledges that WCT is not obligated
to perform any out-of-scope work described in a Change Order until the Change
Order is signed by both Parties. Provided, however, in the event that WCT
provides additional Services or expends additional resources, at Sponsor’s
written request and in strict accordance with Sponsor’s written requirements, in
the absence of a Change Order, Sponsor will compensate and/or reimburse WCT for
[C.I.]. For any Change Order that affects the scope of the regulatory
obligations that have been transferred to WCT, WCT and Sponsor shall execute a
corresponding amendment to Exhibit A. Sponsor shall file such amendment where
appropriate, or as required by applicable law.

 

2.0           WORK PRODUCT

 

During the term of this Agreement, WCT shall maintain all materials and all
other data or documents included in the Trial Master File obtained or generated
by WCT in the course of providing the relevant Services in accordance with WCT’s
standard operating procedures, including all computerized records and files
(“Work Product”), in a secure area reasonably protected from fire, theft and
destruction. All Work Product shall be the Confidential Information and the
exclusive property of Sponsor. At the expiration or termination of this
Agreement, and subject to satisfaction of the Parties’ obligations thereunder,
Sponsor shall provide WCT with written instructions as to the disposition of the
Work Product created under this Agreement. Such written instructions will
provide that WCT (a) deliver the Work Product, in the form in which WCT
currently holds them, to a designated Sponsor location or to such other entity
or at such other address as Sponsor may specify, (b) retain the materials for
the period of time specified in this Agreement, or (c) destroy all such
materials except for those which WCT is required by law or regulation to store
or maintain. Upon expiration or termination of this Agreement, [C.I.] of the
Work Product will be [C.I.] as Pass-through Expenses (as defined below) in
accordance with the terms of this Agreement. Notwithstanding the foregoing, WCT
may retain one electronic archival backup copy of such Work Product in
accordance with WCT’s Data Retention Policy, subject to its ongoing obligation
to maintain the confidentiality of such materials.

 

3.0           PAYMENT AND COMPENSATION

 

The Parties agree that the fees and other reimbursements that WCT will receive
for performing the Services hereunder are subject to the following terms and
conditions.

 

3.1           Compensation for Services

 

This Agreement includes a budget for the Services (the, “Budget”) to be
performed by WCT, which is attached hereto as Exhibit C, and is incorporated
herein by reference. Sponsor shall pay to WCT such amounts as set forth and more
fully described in the Budget. WCT agrees that it shall not incur any cost or
expense in excess of the amounts set forth in the Budget for any item, without
the prior written approval of Sponsor (in accordance with Section 1.4). WCT will
[C.I.] (as defined below), associated with this Agreement and to obtain and pass
along to Sponsor [C.I.].

 

 

 

  

3.2           Pass-through Expenses

 

Sponsor will reimburse WCT [C.I.] as agreed to by Sponsor and identified in the
Budget or otherwise pre-approved in writing by the Sponsor, which WCT will
invoice to Sponsor without mark-up (“Pass-through Expenses”). All reimbursement
of Pass-through Expenses hereunder must be supported by receipts provided by
WCT. Pass-through Expenses may include, [C.I.].

 

In order to facilitate payment of invoices for WCT’s pre-approved [C.I.]
incurred during the performance of Services, WCT will submit to Sponsor a report
containing at least the following details: (i) photocopies of receipts [C.I.],
(ii) date and [C.I.], (iii) employee name, and [C.I.]. In addition to copies of
all receipts [C.I.], Sponsor shall have the right to obtain additional backing
documentation for any line item which requires further clarifications. Such
requests shall be made in good faith and where there is a specific concern with
the line item(s) in question. All [C.I.] obtained under Section 3.2 will be
passed through and properly reflected in invoices to Sponsor and shall be
[C.I.]. WCT will use [C.I.] which are less than [C.I.]. For the avoidance of
doubt, [C.I.] should not include [C.I.].

 

3.3           Invoices;

 

WCT shall submit a reasonably detailed invoice by email to Sponsor
(rweinstein@neurotropebioscience.com) on a [C.I.] basis in accordance with the
Payment Schedule with appropriate supporting documentation, including those set
forth in Section 3.2.

 

3.4           Payment Terms

 

Sponsor agrees to pay for Services and Pass-through Expenses in accordance with
the Payment Schedule, the (“Payment Schedule”) attached hereto as Exhibit D and
incorporated herein by reference. Sponsor will pay for all Services,
Pass-through Expenses and other invoiced items within [C.I.] days of receipt of
invoice. All payments will be made in the currency noted in the Payment
Schedule. All fees for Services and Pass-through Expenses under this Agreement
are stated [C.I.] of any local, state, federal or foreign sales and use taxes,
VAT, if any, [C.I.]. If such taxes are applicable under local regulations, WCT
will [C.I.] at the relevant rate. For the avoidance of doubt, the requirements
of this provision shall not apply to [C.I.].

 

Payments shall be made by Sponsor via wire transfer of immediately available
funds to WCT’s account set forth below:

 

  Account Holder: Worldwide Clinical Trials, Inc.   Bank Name:   [C.I.]   Bank
Address:   [C.I.]         ABA Routing No.:   [C.I.]   Bank Account No.: [C.I.]  
Swift Code: [C.I.]   Taxpayer ID#: [C.I.]

 

3.5           Project Delays

 

In the event Sponsor delays, suspends or places a hold on the Study for any
reason, Sponsor shall promptly provide WCT with written notice of such delay,
hold or suspension, and Sponsor and WCT will, [C.I.] of such notice, [C.I.] to
this Agreement and each Party will complete its respective duties and
obligations as described in any resulting Change Order. During the period
following WCT’s receipt of Sponsor’s notice of delay, hold or suspension, if
Sponsor desires WCT to continue the assignment of certain WCT Study personnel to
the Study, [C.I.] to WCT hereunder, Sponsor agrees that it shall [C.I.]
associated with such continued assignment at [C.I.], such [C.I.] to be agreed
upon by the Parties prior to commencement of the delay, as evidenced by a Change
Order. Said personnel fees shall be [C.I.] and shall be due and payable by
Sponsor within [C.I.] days of Sponsor’s receipt of WCT’s invoice. If Sponsor
does not wish to retain certain WCT Study personnel for the duration of the
delay or on hold period, WCT shall have the right to reallocate any and all such
staff after [C.I.] day period. If the delay or on-hold period continues for
[C.I.] either Party may, by provision of written notice, terminate this
Agreement without penalty.

 

 

 

 

3.6           Currency Management

 

All invoices and amounts to be paid under this Agreement shall be in US
currency.

 

3.7           Disputed Invoices

 

In the event Sponsor disputes one or more items in an invoice, Sponsor will
notify WCT in writing within [C.I.] of receipt of the invoice and such notice
shall contain a reasonably detailed description of the item(s) being disputed
and the basis therefor. WCT will respond to Sponsor within [C.I.] of receipt of
the notification. This written communication pattern will continue until WCT has
provided Sponsor with sufficient justification for the disputed item(s) or until
the Parties agree to a resolution of the disputed amount. Sponsor shall pay the
undisputed portion of the invoice within [C.I.] of receipt of invoice and shall
use its reasonable efforts to pay the disputed amount within [C.I.] of
resolution of the dispute pursuant to Section 17.12. In the event the Parties
are unable to reach a satisfactory resolution within [C.I.] of the original
invoice, either Party may pursue alternative remedies in accordance with this
Agreement.

 

4.0           THIRD PARTY AGREEMENTS

 

WCT may contract with various third parties to perform part of the Services,
with the prior written consent of the Sponsor, provided that (i) the
subcontractor agrees in writing to be bound by terms consistent with this
Agreement, including without limitation, regarding maintaining the
confidentiality of proprietary information, and regarding ownership of
intellectual property in connection with the Services, assignment to Sponsor of
any intellectual property in connection with the Services; (ii) WCT shall use
its best efforts to ensure that any subcontractor has the capability to perform
the subcontracted services to the standards required under this Agreement and in
compliance with Applicable Laws, (iii) WCT shall remain primarily responsible to
Sponsor for the performance of such subcontracted Services, and (iv) any
subcontracting shall not relieve WCT of its obligations hereunder and WCT hereby
agrees to manage the performance of any permitted subcontractor.

 

For purposes of this Agreement, subcontractors do not include third party
vendors providing ancillary services on the Study, provided that WCT’s agreement
with any such third party vendor includes a provision making Sponsor an intended
third party beneficiary of the agreement with a right to enforce WCT’s rights
under the agreement. Liability of WCT to Sponsor with respect to such third
party vendors shall be limited to the extent WCT is negligent in the performance
of its obligations under this Agreement; however, WCT shall provide to Sponsor
any amounts that WCT may recover from such third party vendors as a result of
any error or service failure on the part of such vendors in connection with
Services under this Agreement.

 

If Sponsor requests that WCT use a particular third party and WCT does not wish
to contract with that third party based upon commercially reasonable reasons
(such as the inability to agree with such provider upon mutually acceptable
terms or a negative assessment of such provider’s performance or abilities),
then Sponsor shall contract directly with such provider (a “Sponsor Designated
Vendor”) and, unless otherwise agreed in writing, WCT will have no
responsibility for the selection, instruction or supervision of such Sponsor
Designated Vendor.

 

 

 

  

4.1           Institutions/Investigators

 

WCT’s Services under this Agreement may include identifying potential medical
institutions (“Institutions”) or clinical investigators (“Investigators”) and/or
negotiating, executing and/or administering contracts with such parties which
will govern their participation in the Study (“Clinical Trial Agreements”). If,
pursuant to the Scope of Services, Sponsor delegates to WCT the responsibility
for negotiating and/or executing Clinical Trial Agreements, the following
provisions will apply:

 

(a)Sponsor may provide WCT with a list of suggested Institutions and/or
Investigators to be recruited by WCT for a Study. WCT shall notify Sponsor in
writing as to any listed Institution/Investigator with which WCT does not wish
to contract.

 

(b)Selection of all Institutions or Investigators will be subject to approval by
Sponsor prior to initiation of any Study-related activities involving that
Institution/Investigator or the start of any negotiations with such
Institution/Investigator.

 

(c)Each Clinical Trial Agreement shall be consistent with this Agreement. The
Clinical Trial Agreement used with each Institution and Investigator will be in
a form approved in advance by Sponsor. Any material changes to the form Clinical
Trial Agreement shall be replaced with fall-back language that has been
pre-approved by Sponsor. If outside of the fall-back language, the change shall
require the prior written approval of the Sponsor.

 

(d)In the event that local law prohibits Sponsor from being a party to a
Clinical Trial Agreement, Sponsor (a) shall have the right to approve the
Clinical Trial Agreement template; (b) shall be a named third-party beneficiary
to each Clinical Trial Agreement if possible; and, (c) shall have the right but
no obligation to approve all finalized Clinical Trial Agreements prior to
execution by WCT.

 

(e)If an Institution/Investigator requests indemnification from Sponsor,
standard indemnification language, generated by the Sponsor, will be provided to
the Institution/Investigator. If the Institution/Investigator requests changes
to the standard language, Sponsor will negotiate with the
Institution/Investigator, if agreed, Sponsor will issue a letter of
indemnification directly to the Institution/Investigator. Sponsor acknowledges
that WCT shall have no indemnification obligation to any
Institution/Investigator relative to the Study Drug or the applicable Study
protocol. In addition, WCT shall not be deemed to have failed to perform under
this Agreement in the event an Institution/Investigator declines participation
in a Study as a result of Sponsor’s refusal to indemnify such
Institution/Investigator.

 

(f)The Sponsor may elect that grant payments to Institutions/Investigators be
administered on its behalf by WCT, acting solely as payment agent unless
otherwise agreed to by WCT in writing. WCT shall distribute all payments to
Institutions/Investigators according to the provisions of the applicable
Clinical Trial Agreement and this Agreement. Sponsor acknowledges and agrees
that WCT will manage all administration of payments or other obligations to
Investigators/Institutions for Services rendered in connection with relevant
Studies solely out of funds provided to WCT from Sponsor for this specific
purpose. Furthermore, Sponsor acknowledges and agrees that WCT intends to
maintain a cash neutral policy with regard to Institutions/Investigators
payments. In the event WCT or the Institutions/Investigators incur bank fees
with respect to the remittance of these grant payments, such fees will be borne
by Sponsor. All payments to Institutions/Investigators and any associated bank
fees will be made by WCT solely from the funds that have been specifically
provided by Sponsor to WCT for this purpose and not from WCT funds. WCT will not
be liable for payments not made on a timely basis to any
Institution/Investigator as a result of Sponsor’s failure to provide, in
advance, sufficient funds for such payments.

 

 

 

  

The Parties acknowledge and agree that, for the purposes of this Agreement,
Institutions/Investigators shall not be considered as employees, agents or
subcontractors of WCT and that Investigators will be required to exercise their
own independent medical judgement. WCT’s responsibilities with respect to
Institutions/Investigators shall be limited to those specifically set forth in
this Agreement.

 

5.0           CONFIDENTIAL INFORMATION

 

The Parties acknowledge and agree that in the course of performing Services
hereunder, either Party may be exposed to or be given confidential or
proprietary information of the other Party (“Confidential Information”). The
Parties agree to hold all Confidential Information in secrecy for a period of
[C.I.] from the effective date of the expiration or earlier termination of this
Agreement and shall disclose Confidential Information to third parties only on a
need-to-know basis. Without limiting the generality of the foregoing,
Confidential Information shall include, without limitation, [C.I.]. Confidential
Information shall be deemed to be all such information given by the disclosing
party to the receiving party except for information which is (i) publicly
available or later becomes publicly available through no fault of the receiving
party; (ii) obtained by the receiving party from a third party entitled to
disclose it; (iii) already in possession of the receiving party as indicated in
its written records; (iv) independently developed by the receiving party without
use of the Confidential Information; or (v) required by any law, rule,
regulation, order, decision, decree, or subpoena or other judicial,
administrative, or legal process to be disclosed.

 

Both Parties shall ensure that all of its officers, employees, consultants,
agents, investigators or contractors who receive such Confidential Information
understand and shall be bound by the confidentiality provisions of this
Agreement.

 

Unless otherwise agreed in writing, within thirty (30) days after the
termination of the Agreement or the written request by the disclosing party, the
receiving party shall return to the disclosing party all Confidential
Information in documentary or permanent form including any and all copies
thereof, except for one archival copy that the receiving party can keep for its
records (which may be electronic). The Parties agree that each party is and
shall remain the exclusive owner of its own Confidential Information and all
patent, copyright, trade secret and other intellectual property rights therein
unless and until a further agreement is executed.

 

The Parties acknowledge that any violation of the terms of this Section 5.0 may
result in irreparable injury and damage to disclosing party that is not
adequately compensable in money damages, and for which disclosing party may have
no adequate remedy at law. Accordingly, the receiving party agrees that the
disclosing party shall be entitled to seek (without waiving any additional
rights or remedies, including monetary damages, otherwise available to the
disclosing party at law, in equity, or by statute) preliminary and permanent
injunctive relief in the event of a breach or intended or threatened breach by
the receiving party.

 

 

 

 

6.0           OWNERSHIP OF DATA AND INTELLECTUAL PROPERTY

 

Any invention, discovery, processes, know-how, trade secrets, data, copyrights,
trademarks, improvements, or any other intellectual property right related to
Sponsor’s products or technology, including the Study Drug, the Protocol,
Sponsor’s Confidential Information, which is conceived or reduced to practice as
a result of the performance of the Services hereunder (the “Inventions”) shall
become Sponsor property and shall be used by Sponsor as Sponsor deems
appropriate. WCT agrees to, and shall contractually require and use reasonable
efforts to cause Institutions and Investigators to execute and have executed
assignments of the Inventions to Sponsor, along with other documents that be
necessary or helpful to Sponsor in filing patent applications, or which may
relate to any litigation or interference and/or controversy in connection
therewith. The entire control, prosecution, and conduct of any patent
application filed by Sponsor shall be outside the jurisdiction of and without
expense to WCT and its officers, employees, representatives and agents. WCT
acknowledges that Sponsor has the exclusive right to file patent applications in
connection with the Inventions. WCT warrants that neither it, nor its employees,
agents and representatives, will prevent Sponsor from filing patent applications
for, or from applying the results of the research carried out for Sponsor
hereunder.

 

All reports, data, technical information, original works of authorship and all
other information, furnished by or on behalf of Sponsor, or created specifically
for Sponsor as a deliverable under a this Agreement, shall be the sole property
of Sponsor. Nothing under this Section or any other Section of this Agreement
shall be construed as (i) granting to any Party any rights under any patent,
copyright or other intellectual property right of the other Party (ii) granting
to any Party any rights in or to the Confidential Information of the other Party
other than the limited right to use such Confidential Information solely for the
purposes expressly permitted by Section 5.0 of this Agreement.

 

Sponsor acknowledges that WCT possesses certain computer programs, applications,
algorithms, databases, methods, techniques, processes and other materials and
ideas independently developed by WCT which do not rely upon, reference, or
inextricably incorporate Sponsor Confidential Information or Study Drug and
which relate to WCT’s business or operations (“WCT Works”). All WCT Works, and
all revisions, improvements and enhancements thereto, are the exclusive property
of WCT or its licensors. Sponsor agrees that any improvements, alterations or
enhancements to the WCT Works during the term of this Agreement or the Study
shall be the sole property of WCT. Subject to Section 5.0 hereof, in no event
shall WCT be precluded from use of its general knowledge, skills and experience,
and any of its ideas, concepts, know-how and techniques used or developed by it
in the course of providing Services under this Agreement. WCT represents and
warrants that it is entitled to deliver WCT Works where the same is delivered as
part of the Services hereunder for Sponsor and its Affiliates’ use, and WCT
further represents and warrants that use by Sponsor and its Affiliates’ of any
such WCT Works is properly authorized and will not constitute an infringement or
other violation of any rights of any third party.

 

7.0           TERM AND TERMINATION

 

7.1           Term

 

Unless earlier terminated according to Sections 7.2-7.5 below, this Agreement
will remain in effect from the date first written above until WCT has completed
performance of all Services (including delivery of all deliverables) and WCT has
received from Sponsor all of the payments due hereunder.

 

7.2           Termination for Material Breach

 

In the event that either Party commits a material breach in any of the terms or
conditions of this Agreement, and that Party fails to cure the breach [C.I.]
after receipt of notice of the default or breach from the other Party, the Party
giving notice may, at its option, immediately terminate this Agreement at the
end of the [C.I.] period. For the avoidance of doubt, [C.I.] by Sponsor or
non-payment by WCT to Institutions/Investigators under Section 4.1(f) shall
[C.I.].

 

 

 

  

7.3           Termination by Sponsor without Cause

 

Sponsor shall have the right to terminate this Agreement (for other than breach
by WCT) at any time by giving appropriate written notice at least sixty (60)
days prior to the desired termination date.

 

7.4           Termination for Other Reasons

 

Sponsor shall have the right to terminate this Agreement due to patient safety
at any time by giving appropriate written notice. Either Party shall have the
right to terminate this Agreement at any time upon receipt of written notice to
the other Party, if the other Party shall be adjudicated insolvent or shall
petition for or consent to any relief under any insolvency, re-organization,
receivership, liquidation, compromise, or any moratorium statute, whether now or
hereafter in effect, or shall make an assignment for the benefit of its
creditors, or shall petition for the appointment of a receiver, liquidator,
trustee, or custodian for all or a substantial part of its assets, or if a
receiver, liquidator, trustee or custodian is appointed for all or a substantial
part of its assets and is not discharged within [C.I.] after the date of such
appointment. In the event that any of the above events occur, that Party shall
immediately notify the other, in writing, of its occurrence.

 

7.5           Termination Procedures

 

Upon termination of this Agreement, the Parties will reasonably cooperate with
each other to provide for an orderly cessation of WCT’s Services. WCT shall
[C.I.] the cessation of the Services. In the event Sponsor terminates only part
of the Services, the Parties will cooperate in good faith to enter into a Change
Order amending the terms of this Agreement accordingly. In the event the
Agreement or any of the Services is terminated, WCT will be entitled to [C.I.]
and [C.I.] up to the effective date of termination. In addition, Sponsor shall
[C.I.] by WCT that are [C.I.] in connection with the orderly cessation of the
Services. If a Study or the Agreement is cancelled or terminated before the
Services have been performed completely, WCT [C.I.] to the extent that the
[C.I.] for the [C.I.] can reasonably be avoided in whole or in part.

 

8.0           DEBARMENT CERTIFICATION

 

WCT and its Affiliates represent and certify that neither they, nor any of their
respective employees or Study personnel have ever been (a) debarred or
voluntarily excluded or convicted of a crime for which a person can be debarred
under Section 306 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
§335a(a) , as amended, or any equivalent local law, regulation or guidelines
thereof, in any country in which any portion of the Study is conducted
(“§335a”); nor (b) threatened to be debarred or voluntarily excluded or indicted
for a crime or otherwise engaged in conduct for which a person can be debarred
under § 335a, or subject to any governmental sanction that would prevent the
rendering of Services hereunder in any jurisdiction in which the Study is to be
conducted, nor (c) excluded from participation in any federally-funded
health-care program. WCT agrees that it shall notify Sponsor in writing within
[C.I.] in the event of any debarment, voluntary exclusion, conviction, threat,
indictment or exclusion prohibited by this Section occurring during the Term of
this Agreement and will suspend all activity of such individual immediately upon
notification of investigation or debarment.

 

WCT represents and certifies that it has not and will not knowingly use in any
capacity the services of any individual, corporation, partnership, or
association which has been (a) debarred or voluntarily excluded or convicted of
a crime for which a person can be debarred under § 335a; (b) threatened to be
debarred or voluntarily excluded or indicted for a crime or otherwise engaged in
conduct for which a person can be debarred under § 335a, or subject to any
governmental sanction that would prevent the rendering of Services hereunder in
any jurisdiction in which the Study is to be conducted or (c) excluded from
participation in any federally funded health care program.

 

 

 

 

9.0           RECORDS, AUDITS AND INSPECTIONS

 

9.1           Records

 

WCT shall keep full and accurate records and accounts of all its activities in
connection with this Agreement, including reasonable substantiation of all
Services provided, expenses incurred. Additionally, WCT shall maintain a system
of internal controls sufficient to provide reasonable assurance that all
transactions related to this Agreement are executed and are properly recorded in
WCT’s books and records. All records relating to this Agreement including, but
not limited to, WCT’s invoices shall be available for inspection and audit by
Sponsor as set forth in Section 9.2, or any independent auditors designated by
Sponsor, upon [C.I.] prior written notice, and for a period of [C.I.] following
the completion of the Study, unless a longer retention period is required by
Applicable Laws. Sponsor agrees that its independent auditors may be required to
execute a reasonable confidentiality agreement with WCT or WCT’s Affiliate or
subsidiary, as the case may be, which contains mutually agreed-upon terms.
Further, Sponsor’s financial audit of WCT or any WCT Affiliate or subsidiary
hereunder shall be subject to the confidentiality obligations set forth herein.

 

9.2           Audits by Sponsor

 

During the term of this Agreement, WCT will permit representatives of Sponsor
who are not competitors of WCT to examine, [C.I.], subject to at least [C.I.]
prior written notice to WCT (except in the case of “for cause” audits where
Sponsor will provide [C.I.] prior written notice to WCT), and [C.I.]: (i) the
facilities where the Services are being, will be or have been conducted; (ii)
related Study documentation; and (iii) any other relevant information necessary
for Sponsor to confirm that the Services are being or will be or have been
conducted in conformance with applicable standard operating procedures, this
Agreement and in compliance with Applicable Laws and regulations. WCT will
provide copies of any materials reasonably requested by Sponsor during such
inspection.

 

9.3           Inspection by Regulatory Authorities

 

During the term of this Agreement, WCT will permit regulatory authorities to
examine, (i) the facilities where the Services are being conducted; (ii) study
documentation; and (iii) any other relevant information, including information
that may be designated by WCT as confidential, reasonably necessary for
regulatory authorities to confirm that the Services are being conducted in
compliance with Applicable Laws and regulations. WCT will immediately notify
Sponsor if any regulatory authority schedules, or without scheduling, begins an
inspection that relates to the Services, and, unless expressly prohibited by
such regulatory authority, permit Sponsor to attend such inspection.

 

9.4           Inspections of Investigator Site(s) by WCT

 

In connection with WCT’s provision of Services as specified in this Agreement,
WCT may conduct monitoring visits and/or inspections of Investigator Sites.
Based on WCT’s observations during such Investigator Site visits and
inspections, WCT may decide: i) that enrollment should be suspended at the
Investigator Site; ii) that an Investigator Site’s non-compliance needs to be
reported to Sponsor and/or regulatory authorities; and/or (iii) Investigator
Site’s participation in a Study needs to be terminated. Upon such a
determination, WCT will present to Sponsor a basis for its decision. If Sponsor
disagrees with the basis for WCT’s decision, WCT will assign its contract with
the Investigator Site to Sponsor and Sponsor agrees to accept such assignment
and to be responsible for all contractual duties and obligations to the
Investigator Site.

 

 

 

 

10.0         INDEMNIFICATION

 

10.1         Indemnification by WCT

 

WCT shall indemnify, defend and hold harmless Sponsor and its Affiliates and
their respective officers, directors, employees and agents from any loss,
damage, cost or expense (including reasonable attorney’s fees) (“Losses”)
arising from any third party claim, demand, assessment, action, suit or
proceeding (a “Claim”) arising out of (i) any material breach by WCT Group of
any material obligations under this Agreement or the Protocol, (ii) any WCT
Group’s negligence or intentional misconduct; or (iii) any WCT Group’s material
failure to comply with any applicable law for FDA regulations, except to the
extent such Losses are caused by Sponsor’s negligence or willful misconduct.

 

10.2         Indemnification by Sponsor

 

Sponsor shall indemnify, defend and hold harmless WCT and its Affiliates and
their respective officers, directors, employees and agents (the “WCT Group”)
from any Losses arising from any Claim arising out of (i) WCT’s adherence to
written instructions provided by Sponsor to WCT, including adherence to the
Protocol and proper performance of the Services in accordance with this
Agreement and the Protocol; (ii) the Study drug’s harmful or otherwise adverse
effect, including, without limitation, a Claim based upon the consumption, sale,
distribution or marketing of any substance, including the Study drug, (iii)any
breach by Sponsor of any material obligations under this Agreement, or (iv) the
negligence or intentional misconduct of Sponsor, except to the extent such
Losses are caused by WCT Group’s negligence or wilful misconduct.

 

In the event WCT incurs reasonable and necessary costs or out-of-pocket expenses
as a result of it becoming involved in, or being required to appear or otherwise
participate in, a matter (i) relating to the Study that is the subject of a
claim or any proceeding, litigation, arbitration or some other dispute
resolution mechanism, and (ii) where WCT’s performance of the Services in a
manner other than in compliance with this Agreement is not at issue in such
claim, then Sponsor shall reimburse WCT for pre-approved reasonable and
necessary costs or out-of-pocket expenses. The Parties agree to cooperate with
each other and to use commercially reasonable best efforts in good faith to
minimize WCT’s participation in and the costs or out-of-pocket expenses relating
to such disputes.

 

10.3         Indemnification Procedures

 

Upon receipt of written notice of any Claim which may give rise to a right of
indemnity from the other Party hereto, the Party seeking indemnification (the
“Indemnified Party”) shall give written notice thereof to the other Party, (the
“Indemnifying Party”). The Indemnified Party shall permit the Indemnifying
Party, at its own option and expense, to assume the complete defense of such
Claim, provided that the Indemnified Party will have the right to participate in
the defense of any such Claim at its own cost and expense. As to those Claims
with respect to which the Indemnifying Party does not elect to assume control,
the Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at the Indemnifying Party’s own cost and expense.

 

 

 

  

11.0         LIMITATION OF LIABILITY

 

Under no circumstances shall either Party be liable under this Agreement for any
indirect, incidental, special or consequential damages of the other Party
resulting from such Party’s performance or failure to perform under this
Agreement. In addition and except for the confidentiality and indemnification
obligations of WCT under Sections 5 and 10.1, respectively, in no event shall
the collective, aggregate liability of the WCT Group to Sponsor [C.I.] pursuant
to this Agreement.

 

12.0         INSURANCE

 

Sponsor hereby represents and warrants that it shall maintain adequate clinical
trial and product liability insurance coverage, with insurance companies having
an A. M. Best Rating of [C.I.] to cover all personal injury, death or loss
suffered as a result of the Study Drug, participation in the trial or the trial
screening process. Sponsor shall provide WCT with a copy of Sponsor’s effective
Certificate of Insurance or such other documented evidence to confirm that it
has such coverage. Sponsor shall maintain such insurance for the entire duration
of the Study and shall notify WCT of any changes in coverage which impact the
coverage requirements set forth above.

 

Prior to commencement of any work under this Agreement, WCT shall, at its sole
expense, maintain the following insurance on its own behalf, with insurance
companies having an A. M. Best Rating of [C.I.]:

 

(1)        Commercial General Liability (including Premises Operations). The
policy must be on an occurrence form and include the following limits: Each
Occurrence: [C.I.]; General Aggregate: [C.I.].

 

(2)        Commercial Umbrella Liability. This policy must include the following
limits: Occurrence Limit: [C.I.]; Aggregate Limit (where applicable); [C.I.]
Policy to be excess of the Commercial General Liability, Commercial Automobile
Liability and Employers Liability.

 

(3)        Product/Professional Liability Coverage (Errors & Omissions): Each
Claim Limit: [C.I.]; Aggregate Limit: [C.I.]. Throughout the term of this
Agreement, the Errors & Omissions Liability insurance's retroactive date will be
no later than the effective date of this agreement. Upon expiration or
termination of this Agreement, WCT will either continue to maintain an active
insurance policy, or purchase an extended reporting period coverage for claims
first made and reported to the insurance company [C.I.] the end of the
Agreement.

 

Upon request, WCT shall provide Sponsor with a copy of WCT’s Certificates of
Insurance or such other documented evidence to confirm that it has all of the
foregoing coverage. WCT shall maintain such insurance for the entire duration of
the Study and shall notify Sponsor of any reduction in coverage which impact the
coverage requirements set forth above.

 

13.0         REPRESENTATIONS AND WARRANTIES

 

13.1         Each Party represents that it is authorized to enter into this
Agreement and that the terms of this Agreement are not inconsistent with or a
violation of any contracted or other legal obligation to which it is subject.

 

13.2         Each Party represents that it has all qualifications,
authorizations, licenses or permits which are necessary for performance of its
obligations under this Agreement.

 

 

 

 

13.3         WCT represents and warrants to Sponsor that:

 

(a)          WCT is a duly incorporated and validly existing corporation under
the laws of the Delaware;

 

(b)          WCT represents that taken together with its Affiliates it has
personnel, equipment, experience and expertise sufficient in quality and
quantity to provide all comprehensive Services requested by Sponsor hereunder
and agreed to by WCT and its Affiliates and that any and all such Services will
be performed commensurate with the commercially reasonable standards generally
applicable to the conduct and management of clinical drug studies by a clinical
research organization throughout the world;

 

(c)          upon execution and delivery of this Agreement, this Agreement shall
constitute a legal, valid and binding agreement of WCT and its Affiliates, as
applicable, enforceable in accordance with its terms, except to the extent
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, and moratorium laws and other laws applicable generally to
creditors’ rights and debtors’ remedies from time to time in effect;

 

(d)          neither the execution and delivery of this Agreement nor WCT’s
performance of its obligations hereunder will violate or breach, or otherwise
constitute or give rise to a default under, the terms or provisions of WCT’s
registration documents or its By-Laws or any equivalent document or of any
material contract, commitment or other obligation to which WCT is a party, or
violate or result in a breach of or constitute a default under any judgment,
order, decree, rule or regulation of any court or governmental agency to which
WCT is subject; and

 

(e)          WCT has developed a business interruption and disaster recovery
program and is executing such program to assess and reduce the extent to which
WCT’s hardware, software and embedded systems may be susceptible to errors or
failures in various crisis (or force majeure) situations. In the event that any
data, reports or materials that are delivered by WCT to Sponsor are inaccurate,
and WCT does not reasonably dispute such inaccuracy, and such inaccuracy is
caused by errors or failures of WCT’s personnel, hardware, software or embedded
systems then WCT will, to the extent possible, fix, or if necessary, re-perform
the deliverables at its own expense within mutually agreeable time frames. If
Sponsor and WCT mutually agree that WCT is not capable of timely or satisfactory
re-performance and WCT has been paid for such Services, then WCT will reimburse
Sponsor for the reasonable costs related to a third party’s re-performance of
such services or reimburse Sponsor for the reasonable internal costs allocated
for the re-performance of such services; provided, however, such reimbursement
shall not exceed the amount of money WCT received for the performance the
inaccurate Services.

 

(f)         WCT will employ commercially reasonable efforts to ensure that all
data collected and stored by it pursuant to this Agreement will be safeguarded
against loss, damage and destruction arising from any cause including, but not
limited to, theft, fire, flood, earthquake, lightning, and electrical
disruption. Such measures and processes will include, but not be limited to, (a)
storage of hard-copy documents and computer storage disks in locked, fireproof
containers, and (b) back-up and recovery systems (which are periodically tested)
for computer-based systems. Sponsor has the right, but not the obligation,
subject to at least ten (10) business days prior written notice to WCT, during
normal business hours and at mutually agreed upon dates and times, to
periodically inspect WCT’s premises to determine whether the foregoing measures
and processes are in effect and being implemented. Such inspections shall be
subject to the confidentiality obligations set forth herein.

 

 

 

  

14.0         DISCLAIMER

 

Sponsor acknowledges that the results of the Studies for which the Services are
to be provided hereunder are inherently uncertain and that, accordingly, there
can be no assurance, representation or warranty by WCT that the product covered
by this Agreement can, either during the term of this Agreement or thereafter,
be successfully developed or receive the required approval by the regulatory
authorities.

 

Sponsor acknowledges that the development of the protocol concept and scientific
rationale shall be the sole responsibility of Sponsor regardless of WCT’s
involvement in Study design or protocol-writing (or lack thereof).

 

15.0         EMPLOYEES; NON-SOLICITATION

 

WCT’s staff is not, nor shall they be deemed to be at any time during the term
of this Agreement, the employees of Sponsor. In consideration of the fees and
benefits provided in this Agreement, Sponsor agrees that, without WCT’s prior
written consent, during the term of this Agreement and for a [C.I.] following
its expiration or other termination, neither Sponsor nor any of its Affiliates
shall directly or indirectly solicit for employment or contract, attempt to
employ or contract with, or assist any other entity in employing, contracting
with or soliciting for employment or contract any employee who is at that time
employed/contracted by WCT and who had been employed/contracted by WCT in
connection with this Agreement issued hereunder. In the event that legal action
becomes necessary for the enforcement of all or any part of this provision, the
prevailing party shall [C.I.]. Sponsor acknowledges that in the event of a
breach of this Section 15.0, WCT shall be entitled to seek injunctive relief for
any such breach.

 

16.0         NOTICES

 

All notices provided for in this Agreement shall be in English and shall be sent
by registered first class mail, postage prepaid, return receipt requested,
addressed to the respective Parties as follows:

 

If to Sponsor:

 

Neurotrope Bioscience Inc.

50 Park Place, Newark NJ 07102

ATTN: [C.I.]

 

If to WCT:

 

c/o Worldwide Clinical Trials, Inc.

401 North Maple Drive

Beverly Hills, California 90210

ATTN: General Counsel

 

17.0         MISCELLANEOUS

 

17.1         Modification

 

This Agreement may be supplemented, amended or modified only by mutual agreement
of the Parties. No supplement, modification or amendment of this Agreement will
be binding unless it is in writing and signed by both Parties.

 

 

 

 

17.2         Assignment

 

Neither Party shall have the right to assign this Agreement or any of its rights
or obligations hereunder without the prior written consent of the other Party,
except that either Party may assign this Agreement to an Affiliate, any
purchaser of or successor to that area of its business to which this Agreement
is related, any purchaser of all or substantially all of such Party’s assets or
in excess of 50% of such Party’s voting securities, and any successor
corporation resulting from any merger, consolidation, reorganization, business
organization, joint venture or similar transaction of such Party with or into
such corporation. WCT assignment, delegation or subcontracting to any third
parties shall be in accordance with the terms of this Agreement. Any permitted
assignment by either party will not relieve such Party of its obligations or
liability incurred prior to assignment. Any assignment not in compliance with
the terms of this provision shall be void.

 

17.3         Force Majeure

 

Neither Sponsor nor WCT shall be liable for delays in performing or any failure
to perform any of the terms of this Agreement caused by the effects of fire,
strike, war (declared or undeclared), insurrection, acts of terror, government
restriction or prohibition, or other causes reasonably beyond its control and
without its fault, but the Party failing to perform shall use all commercially
reasonable efforts to resume performance of this Agreement as soon as feasible.
Any episode of force majeure which [C.I.] from the date of notification of its
existence shall give the non-affected Party the right to terminate this
Agreement [C.I.].

 

17.4         Severability

 

If any provision of this Agreement is found by a court to be void, invalid or
unenforceable, the same shall either be reformed to comply with applicable laws
and regulations or stricken if not so conformable, so as not to affect the
validity or enforceability of the remaining provisions of this Agreement, except
if the principal intent of this Agreement is frustrated by such reformation or
deletion in which case this Agreement shall terminate.

 

17.5         English Language

 

Unless the Parties otherwise agree, any document that is provided in connection
with this Agreement must be (a) in English, or (b) accompanied by a certified
English translation, in which case the English translation shall prevail unless
the document is a statutory or other official document.

 

17.6         Entire Agreement

 

The Parties hereto acknowledge that each has read this Agreement, understands it
and agrees to be bound by its terms. The Parties agree that this Agreement is
the complete agreement between the Parties on the subject matter and supersedes
all proposals (oral or written), letters of intent, understandings,
representations, conditions, warranties, covenants and other communications
between the Parties relating to the same subject matter.

 

17.7         Survival

 

The terms, contained in Section 3, Sections 6.0, 7.6, 8.0, 10.0, 11.0, and 17.0
of this Agreement shall survive the completion of performance, expiration or
termination of this Agreement. Sections 5.0, and 15.0 shall survive for the
period expressly set forth in such Section or, if none, the applicable statute
of limitations period applicable to a claim for breach of such provision.

 

 

 

  

17.8Governing Law

 

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Delaware and each Party hereby specifically consents to the
personal jurisdiction thereof.

 

17.9Waiver

 

No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances will be deemed to be construed
as a further or continuing waiver of such term, provision or condition or of any
other term, provision or condition of this Agreement.

 

17.10Independent Contractors

 

The Parties’ relationship, as established by this Agreement, is solely that of
independent contractors. This Agreement does not create any partnership, joint
venture or similar business relationship between the Parties. Subject to Section
10.0 and/or as may be expressly agreed otherwise in the case of legal
representation in the EU, neither Party is a legal representative of the other
Party, and neither Party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other Party for any
purpose whatsoever.

 

17.11Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission, by e-mail delivery of a “.pdf” format data file or other
electronic means, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

17.12Arbitration

 

In the event a dispute relating to this Agreement arises between the Parties,
the Parties shall confer in good faith to resolve the dispute through
negotiations between respective senior executives of the Parties. In the event
that the Parties are unable to resolve the dispute, the Parties will attempt to
resolve the dispute in good faith through mediation. If the dispute has not been
resolved by mediation [C.I.] of the initiation of the procedure, the dispute
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules in Delaware. Judgment shall
be rendered by a mutually agreed upon single arbitrator. The provisions of this
Section may be enforced by any court of competent jurisdiction, and the Party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including reasonable attorneys’ fees, to be paid by the Party against
whom enforcement is ordered.

 

 

 

  

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized representatives effective as of the Effective
Date.

 

NEUROTROPE BIOSCIENCES, INC.   WORLDWIDE CLINICAL TRIALS, INC.       By: /s/
Warren W. Wasiewski MD    By: /s/ James Avery Miles            Name: Warren W.
Wasiewski MD   Name: James Avery Miles           Title:  Chief Medical Officer  
Title: Authorized Signatory           Date: 09 October 2015    Date: 09 October
2015 

 

LIST OF EXHIBITS:

 

EXHIBIT A: Scope of Services   EXHIBIT B: Timeline   EXHIBIT C: Budget   EXHIBIT
D: Payment Schedule   EXHIBIT E: Form of Change Order  

 

 

 

 

EXHIBIT A

SCOPE OF SERVICES

 

 

Cost Driver   WCT’s Assumptions   Countries, Sites, Patients and CRAs Total
number of countries   1 Total number of sites   [C.I.] Total number of screened
patients   [C.I.] Total number of enrolled patients   150 Screening failure rate
  [C.I.] Total number of completed patients   [C.I.] Drop-out rate   [C.I.]
Total number of CRAs   5 Countries and Sites - Region 1   USA [C.I.] Number of
Sites - Region 1   [C.I.] Number of Patients - Region 1   150 Number of CRAs -
Region 1   [C.I.] Study Duration Duration of WCT Involvement   [C.I.] Start-up  
  [C.I.] Conduct   [C.I.] Close-out   [C.I.] Project Management Provide Project
Management   Yes Regional Project Director   Yes - USA Regional Project Manager
  Yes - USA Lead CRA / Clinical Trial Manager   Yes - USA, USA Clinical Trial
Associate   Yes - USA Study document preparation   Yes Project Tracking (CTMS)  
Yes Study Supply Management   Yes Project Oversight   Yes Vendor Management  
Yes  Identify and contract with vendors   [C.I.]   Manage vendors   [C.I.]  
Manage payment of vendors   [C.I.] payments Prepare and distribute Investigator
newsletters     Yes Sponsor Metrics Reports   Yes Day to day management of all
WCT study activities     Yes Oversee Investigator selection     Yes Set up WCT
electronic Trial Master File (eTMF)    Yes

 



 

 

 

Ongoing maintenance of eTMF   Yes Set-up and maintain Clinical Trial Management
System (CTMS)   Yes Data from multiple sources will be integrated   Yes
Organization of Data Monitoring Committee   Yes Recruitment tracking   Yes Visit
report review   Yes Data query review   Yes Prepare and present CRA training  
Yes Prepare for archive and return of Trial Master File to Sponsor Yes Return
Investigational Product and other study supplies to sponsor Yes Investigator
Meeting Investigator Meeting involvement Yes Investigator Meeting(s) - organize
  Yes Investigator Meeting(s) - attend   Yes Number of Investigator Meeting(s)  
1 Investigator Meeting 1 - Location and number of attendees USA - [C.I.]
Duration of Investigator Meeting 1   [C.I.] days Communication Prepare and
distribute regular study progress reports  Yes General communication with
sponsor, sites and vendors  Yes Project team teleconferences Yes  Number of
internal teleconferences [C.I.]  Number of sponsor teleconferences [C.I.]
 Number of  months of sponsor medical teleconferences [C.I.] Face-to-face
meetings with sponsor Yes Number of meetings (excluding kick-off meeting) [C.I.]
Regulatory and Ethics Submissions Provide regulatory services Yes Costs &
required effort are based on the receipt of quality documents. If document
quality does not meet required standards, and additional work is required, hours
& cost will be adjusted accordingly.     Site regulatory document collection /
QC   Yes Collect essential documents from sites   Yes Review essential documents
for completeness and accuracy prior to drug release   Yes IRB Submissions (US)  
Yes Number of Central IRBs   [C.I.] Number of Local IRBs   [C.I.] Annual
Regulatory Reports   Yes

 

 

 

 





Start-up Activities Provide start-up services   Yes Costs & required effort are
based on the receipt of quality documents. If document quality does not meet
required standards, and additional work is required, hours & cost will be
adjusted accordingly.     Prepare for and attend internal kick-off meeting   Yes
Prepare for and attend sponsor kick-off meeting   Yes CRF design   Yes Informed
Consent Form - create   Yes Informed Consent Form - adapt to local requirements
  Yes Investigator Agreement Negotiation   Yes WCT master contract templates,
WCT site specific templates, and WCT country contract templates. Templates
require minimal sponsor changes. WCT maintains flexibility in budget and
language negotiation.   Yes Number of site contracts   [C.I.] Translation of
Study Documents   Yes   Informed Consent Form   Yes Study Initiation Site
identification   Yes No. of Sites to contact     [C.I.] Pre-study site visits  
  Yes [C.I.]   [C.I.] Initiation visits   Yes [C.I.]   [C.I.] Study Conduct
Provide Clinical Monitoring   Yes Create study manual and procedure guidelines  
  Yes Site Management throughout study     Yes Perform drug accountability    
Yes Resolve queries with sites     Yes Build Investigator Budget      Yes
Process investigator payments     Yes • Prepare & distribute invoices
• Track payments     Frequency and Total number of site payments       Region 1
  [C.I.] payments Interim monitoring visits   Yes [C.I.]   [C.I.] visits
Additional time on site   Yes   [C.I.]   [C.I.] units Remote EDC monitoring in
conduct period   No Close-out visits   Yes [C.I.]   [C.I.] visits Drug Safety /
Pharmacovigilance Provide Pharmacovigilance   Yes

 

 

 

 

  

SAE Processing - WCT Argus Database (actual units completed will be charged)  
Yes - [C.I.] Argus Database Set-up   Yes Safety Plan - High Complexity   Yes
SUSARs to FDA (actual units completed will be charged)   Yes - [C.I.] reports
SUSARs to EC / IRB (actual units completed will be charged)   Yes - [C.I.] ECs
or IRBs SUSAR to Investigators (actual units completed will be charged)   Yes -
[C.I.] investigators DSUR to EC/IRB   Yes - [C.I.] reports Drug Safety
Administration   Yes Drug Safety Monitoring Board (DSMB) Participate in DSMB
Meetings   Yes Identification of DSMB   No Prepare DSMB Charter   No DSMB
Meeting Preparation   Yes Number of DSMB meetings to attend   [C.I.] Medical
Monitoring Provide Medical Monitoring   Yes • Manage site inquiries regarding
inclusion/ exclusion criteria, documenting these interactions
• Provide protocol clarifications to sites and Project team members
• Prepare for and conduct team training  
• Serve as the expert internal resource to optimize the team’s overall
performance     Medical Monitoring Plan   Yes • Incorporates any sponsor’s
preferences regarding the medical oversight of the trial
• Guides the Medical Monitoring of the trial, helps ensure standardization for
global studies (for which a global team of MMs provides medical oversight) and
serves as the official "living" reference regarding medical management of the
study     Provide Medical Monitor support during start-up   Yes Review abnormal
laboratory data   Yes • Includes time to document site awareness and follow-up  
  Provide 24/7 medical coverage to support urgent subject and site situations  
Yes Data Management Provide Data Management Services   Yes Paper or EDC?   EDC
EDC System   eCOS No. of CRF pages per completed patient   [C.I.] No. of unique
CRF pages   [C.I.] Total CRF pages to process for all subjects   [C.I.] Develop
database (EDC)   Yes - eCOS Statistician Review of CRF and DB   WCT Code data
(MedDRA/WHODRUG)   Yes   Coding - AE per patient   [C.I.]   Con Meds per patient
  [C.I.]   Medical Histories per patient   [C.I.]

 

 

 

 

Develop edit checks   Yes Data entry   Site to perform Data receipt for
reconciliation   Yes - [C.I.] transfers SAE Reconciliation   Yes - [C.I.] SAEs
Process data edits, query editing and resolution   Yes Extract data in SAS
format   Yes Database Lock   Yes   No. of interim database locks   [C.I.] Data
Transfers of raw data   Yes   No. of data transfers in study   [C.I.] Archive
Database   Yes Statistics Provide Statistics   Yes Study design support   Yes
Preparation of Statistical Analysis Plan   Yes To be approved by Sponsor prior
to the release of treatment codes to WCT     Randomization   Yes Prepare shell
tables, listings and figures   Yes Programming of SDTM datasets     Yes   #
domains   [C.I.] Programming of ADaM datasets     Yes   # datasets   [C.I.]
Programming of TLFs - for interim analysis    Yes   No. of Unique Tables  
[C.I.]   No. of Repeat Tables   [C.I.]   No. of Unique Listings   [C.I.]   No.
of Repeat Listings   [C.I.]   No. of Unique Figures   [C.I.]   No. of Repeat
Figures   [C.I.] Perform interim analysis     Yes   # interim analyses   [C.I.]
Programming of TLFs - for final analysis    Yes   No. of Unique Tables (Final)  
[C.I.]   No. of Repeat Tables (Final)   [C.I.]   No. of Unique Listings (Final)
  [C.I.]   No. of Unique Figures (Final)   [C.I.]   No. of Repeat Figures
(Final)   [C.I.] Perform final statistical analysis   Yes Production of
statistical analysis tables as per WCT SOPs  using validated macros with SAS 9.2
(or later) or S-PLUS 6.2 (or later) as appropriate     Data transfers of derived
datasets     [C.I.] CRF Review     Yes Database Review     Yes

 

 

 

  

Edit Check Review     Yes Electronic Data Transfer Specification     Yes
Electronic Data Transfer Review     Yes Final Statistical report      Yes
Contribution to final CSR     Yes

• Appendices will only include Sections 16.2 and 16.4

• Will meet ICH guidelines

    Medical Writing Provide Clinical Writing     Yes Patient Informed Consent
Form     Yes Prepare shell CSR, including study methodology, draft results text,
and shell in-text tables   Yes Prepare first draft CSR     Yes

• Includes final results text and in-text tables

• Includes review of project team

• Includes QC from Scientific and Medical Affairs

    Review and provide comments on draft CSR     Yes Prepare second draft CSR,
including changes made during SPONSOR’s review     Yes Finalize CSR, including
appendices and complete CSR data     Yes Publish CSR   Yes Number of
Safety/Efficacy Narratives (Unit cost for 1 SAE narrative represented and are
charged based on actual)   [C.I.] Annual Report Update   Yes Clinical Assessment
and Training Provide Rater Training Services   Yes Survey sites to assess raters
and their backgrounds   Yes   Total number of initial raters   [C.I.]  Expected
number of raters requiring remediation   [C.I.] Expected number of raters
requiring remediation   [C.I.] Prepare all training and  certification   Yes  
No. of scales for training   [C.I.]   No. of scales for certification   [C.I.]
Conduct training sessions   Yes Provide scale management   Yes Scales   [C.I.]
Develop Training Materials   Yes   No. of simple presentations   [C.I.]   No. of
complex presentations   [C.I.] Provide translations   No   No. of
improvisational actors   [C.I.] Screening Reviews   Yes - [C.I.] Baseline
Reviews   Yes - [C.I.] EDC Reviews   Yes - [C.I.]

  

 

 

  

Web Portal   Yes Final Report   Yes IxRS Provide IxRS     Yes   IxRS System  
[C.I.]   IVRS or IWRS?   [C.I.] Implement standard security measures     Yes

• Provide user registration mechanism to allow personnel at sites to register as
users

• Register Sponsor personnel who access the IVRS

• Track individual user authority to access the system for both call modules
available and sites for which they can be used

    Create menu with the following options:     Yes

• Screening

• Randomization

• Scheduled visits with re-supply of treatment

• Study completion/discontinuation at any point

• Confirm shipment receipt

• Obtain replacement treatment

• Obtain a code-break

• Special assistance 24/7

• Demonstration mode operation

    System Setup     Yes User requirements specification
Study specific user materials
Archiving of study records     Provide mechanism for sponsor or third parties to
amend a site’s status   Yes IxRS project Management   Yes Ongoing project
management
Completion of project deliverables
Communication of status to the customer and project team
System maintenance (included scheduled backups)
Data corrections
User account administration     Manage Drug Distribution   Yes • Control drug
supply
• Full tracking of kit status and expiry dates
• Site to call to confirm that treatment kits have been received
• Resupply mechanism for each study medication
• Software can be adapted to accommodate client procedures     Confirm calls via
a fax/email to the site   Yes Make toll-free lines available to all sites    
Yes System Maintenance (24/7 support)   Yes Provide data transfers of all data
collected via the IVRS   Yes   Assumes one way integration with one system    
Site Training   Yes • The Project Manager will be available to make
presentations at the Investigators’ Meeting to explain the functions of the IVRS
(and the website, if appropriate), or to participate in conference calls with
site personnel.  This proposal does not include such costs.  However, if
required in the future, attendance at meetings will be charged on a time and
expenses basis     No. of Calls per Site   [C.I.] No. of Calls per Patient  
[C.I.]

 

 

 

 

 

EXHIBIT B

TIMELINE

  

Milestone     Date WCT Begins Full Service Activities   [C.I.] First Patient
Randomized   [C.I.] Last Patient In   [C.I.] Last Patient Out of Treatment  
[C.I.] Last CRF to Data Management   [C.I.] Database Lock   [C.I.] Final Tables,
Listings and Figures   [C.I.] Clinical Study Report   [C.I.]

 

 

 

 

EXHIBIT C

BUDGET

 

Worldwide Clinical Trials Budget

Client: Neurotrope

Study: A randomized double-blind placebo controlled study of 2 doses of
bryostatin 1 to assess the safety, tolerability and efficacy of bryostatin 1 for
the treatment severe Alzheimer’s disease.  

 



  Services   Unit   # Units   Unit Cost
USD $  

WCT Fees

USD $

                        Clinical Start Up                   o Identify
Investigators / Investigative Sites   Site   [C.I.]   [C.I.]   [C.I.]   o

Internal Training/Protocol Review

(Completed under LOI)

  Protocol   [C.I.]   [C.I.]   [C.I.]   o Essential Document Review Plan   Plan
  [C.I.]   [C.I.]   [C.I.]   o Collect Essential Documents   Site   [C.I.]  
[C.I.]   [C.I.]   o Essential Document Review   Site   [C.I.]   [C.I.]   [C.I.]
  o Investigator Agreements   Contract   [C.I.]   [C.I.]   [C.I.]   o Creation
of study manuals, procedures guidelines   Manual   [C.I.]   [C.I.]   [C.I.]   o
Adapt ICF to local requirements   Country   [C.I.]   [C.I.]   [C.I.]   o
Investigator Meeting Preparation   Meeting   [C.I.]   [C.I.]   [C.I.]   o
Investigator Meeting Attendance                     >USA   Meeting   [C.I.]  
[C.I.]   [C.I.]   o CRA Training at IM   CRA   [C.I.]   [C.I.]   [C.I.]   o
Other CRA Training   CRA   [C.I.]   [C.I.]   [C.I.]     Sub-Total Study Start Up
              [C.I.]   Regulatory Affairs                   o IRB Submissions
(US and Canada)                      North America - Local IRB   Site   [C.I.]  
[C.I.]   [C.I.]      North America - Central IRB   Site   [C.I.]   [C.I.]  
[C.I.]   o Annual Regulatory Reports   Year   [C.I.]   [C.I.]   [C.I.]    
Sub-Total Regulatory Affairs               [C.I.]   Trial Master File          
        o TMF Set-up (Completed under LOI)   TMF   [C.I.]   [C.I.]   [C.I.]   o
TMF Maintenance and Ongoing QC   Sites x Months   [C.I.]   [C.I.]   [C.I.]   o
TMF Final Reconciliation and Transfer   Site   [C.I.]   [C.I.]   [C.I.]    
Sub-Total Trial Master File               [C.I.]   Communication                
  o

Internal Kick-off Meeting

(Completed under LOI)

  Meeting   [C.I.]   [C.I.]   [C.I.]   o Sponsor Kick-off Meeting   Meeting  
[C.I.]   [C.I.]   [C.I.]   o Sponsor Face-to-Face Meetings   Meeting   [C.I.]  
[C.I.]   [C.I.]   o Sponsor Teleconferences   Teleconference   [C.I.]   [C.I.]  
[C.I.]   o Internal Teleconferences   Teleconference   [C.I.]   [C.I.]   [C.I.]
  o CRA Teleconferences/Meetings   Month   [C.I.]   [C.I.]   [C.I.]  

 

 

 

o Sponsor Medical Teleconferences   Month   [C.I.]   [C.I.]   [C.I.]    
Sub-Total Communication               [C.I.]   Vendor Contracting & Management  
                o Identify and Contract with Vendors   Vendor   [C.I.]   [C.I.]
  [C.I.]   o Vendor Specifications   Vendor   [C.I.]   [C.I.]   [C.I.]   o
Vendor Management   Month   [C.I.]   [C.I.]   [C.I.]   o Third Party Vendor
Payment Set-up   Vendor   [C.I.]   [C.I.]   [C.I.]   o Vendor Payment Processing
  Payment   [C.I.]   [C.I.]   [C.I.]     Sub-Total Vendor Contracting &
Management           [C.I.]   Clinical Monitoring                   o Pre-Study
Site Visits   Site   [C.I.]   [C.I.]   [C.I.]   o Site Initiation Visits   Visit
  [C.I.]   [C.I.]   [C.I.]   o Interim Monitoring Visits   Visit   [C.I.]  
[C.I.]   [C.I.]   o Additional Time on Site   Buckets of Time   [C.I.]   [C.I.]
  [C.I.]   o Site Close-Out Visits   Visit   [C.I.]   [C.I.]   [C.I.]   o Site
Management   Site Month   [C.I.]   [C.I.]   [C.I.]   o Lead CRA Support   Month
  [C.I.]   [C.I.]   [C.I.]   o Review of Site Visit Reports   Visit   [C.I.]  
[C.I.]   [C.I.]     Sub Total Clinical Monitoring               [C.I.]   Grant
Payments                   o

Contracts and Budgets Plan

(Completed under LOI)

  Plan   [C.I.]   [C.I.]   [C.I.]   o

Investigator Budget Build

(Completed under LOI)

  Build   [C.I.]   [C.I.]   [C.I.]   o Grant Payment Setup   Contract   [C.I.]  
[C.I.]   [C.I.]   o Grant Payment Processing   Payment   [C.I.]   [C.I.]  
[C.I.]   o Sunshine Act Reporting (US)   Month   [C.I.]   [C.I.]   [C.I.]    
Sub-Total Grant Payments               [C.I.]   Drug Safety Services            
      o Case Processing - High Complexity Service                     Initial
SAE Processing - Argus Database   SAE   [C.I.]   [C.I.]   [C.I.]     SAE
Processing - Substantive Follow Ups***   SAE   [C.I.]   [C.I.]   [C.I.]    
Argus Database Set-up & Configuration   Database   [C.I.]   [C.I.]   [C.I.]    
Argus Database Hosting   Months   [C.I.]   [C.I.]   [C.I.]     Safety Plan  
Plan   [C.I.]   [C.I.]   [C.I.]   o Safety Reporting/Communication Activities  
                  SUSARs to FDA   Report*SUSAR   [C.I.]   [C.I.]   [C.I.]    
SUSARs to EC / IRB   SUSAR*EC/IRB   [C.I.]   [C.I.]   [C.I.]     SUSAR to
Investigators   Investigators* SUSARs   [C.I.]   [C.I.]   [C.I.]     DSUR to
EC/IRB   Report*EC/IRB   [C.I.]   [C.I.]   [C.I.]   o Drug Safety Oversight  
Months   [C.I.]   [C.I.]   [C.I.]     Sub-Total Safety               [C.I.]  
Drug Safety Monitoring Board (DSMB)                  

 

 

 

o DSMB Report Recommendation   Report   [C.I.]   [C.I.]   [C.I.]   o DSMB
Meeting Preparation   DSMB Meeting   [C.I.]   [C.I.]   [C.I.]   o DSMB Meeting
Attendance   DSMB Meeting   [C.I.]   [C.I.]   [C.I.]     Sub-Total DSMB        
      [C.I.]   Medical Monitoring                   o Medical Monitor Start-up
Activities   Month   [C.I.]   [C.I.]   [C.I.]   o Medical Management   Month  
[C.I.]   [C.I.]   [C.I.]     Sub-Total Medical Monitoring               [C.I.]  
Data Management                   o Data Management Ongoing Support   Month  
[C.I.]   [C.I.]   [C.I.]   o Preparation of Data Management File including DMP  
Plan   [C.I.]   [C.I.]   [C.I.]   o EDC System                       Design,
Build and Validate EDC   System   [C.I.]   [C.I.]   [C.I.]     Training
Materials and Site Support   Set-up   [C.I.]   [C.I.]   [C.I.]     Query
generation, listing review and resolution of eCRF data   Page   [C.I.]   [C.I.]
  [C.I.]   o Edit Checks - Programmed   Project   [C.I.]   [C.I.]   [C.I.]   o
Coding of AE's   Unique Term   [C.I.]   [C.I.]   [C.I.]   o Coding of
concomitant medications using WHODDE   Unique Term   [C.I.]   [C.I.]   [C.I.]  
o Coding of Medical History   Unique Term   [C.I.]   [C.I.]   [C.I.]   o
Database Quality Assessment   Report   [C.I.]   [C.I.]   [C.I.]   o Database
Locks   DB Lock   [C.I.]   [C.I.]   [C.I.]   o Study DM Reports   System  
[C.I.]   [C.I.]   [C.I.]   o Receipt of data for reconciliation   Vendor  
[C.I.]   [C.I.]   [C.I.]   o Receipt of data for reconciliation   Upload  
[C.I.]   [C.I.]   [C.I.]   o SAE Reconciliation   SAE   [C.I.]   [C.I.]   [C.I.]
  o Data Transfers of raw data   Transfer   [C.I.]   [C.I.]   [C.I.]   o EDC
System use and ongoing data management   EDC System   [C.I.]   [C.I.]   [C.I.]  
o EDC Archival   Archival   [C.I.]   [C.I.]   [C.I.]     Sub-Total Data
Management               [C.I.]   Biostatistics                   o

Study Design Support / Consultancy

(Completed under LOI)

  Project   [C.I.]   [C.I.]   [C.I.]   o Biostats - ongoing PM support   Month  
[C.I.]   [C.I.]   [C.I.]   o Statistical Analysis Plan   Plan   [C.I.]   [C.I.]
  [C.I.]   o Patient Populations   Study   [C.I.]   [C.I.]   [C.I.]   o
Annotated CRF   CRF   [C.I.]   [C.I.]   [C.I.]   o Design Unique Table Shells
(Mocks)   Table   [C.I.]   [C.I.]   [C.I.]   o Design Repeat Table Shells
(Mocks)   Table   [C.I.]   [C.I.]   [C.I.]   o Design Unique Listings Shells
(Mocks)   Listing   [C.I.]   [C.I.]   [C.I.]   o

Randomization Schedule

(Completed under LOI)

  Randomization   [C.I.]   [C.I.]   [C.I.]  

 

 

 

o Randomization Kit List (Completed under LOI)   Kit List   [C.I.]   [C.I.]  
[C.I.]   o Programming/QC of ADaM datasets   ADaM Dataset   [C.I.]   [C.I.]  
[C.I.]   o Programming/QC of Data Displays - Interim                     Unique
Tables   Table   [C.I.]   [C.I.]   [C.I.]     Repeat Tables   Table   [C.I.]  
[C.I.]   [C.I.]     Unique Listings   Listing   [C.I.]   [C.I.]   [C.I.]    
 Repeat simple table   Table   [C.I.]   [C.I.]   [C.I.]      Repeat compl table
  Table   [C.I.]   [C.I.]   [C.I.]      Unique listing   Listing   [C.I.]  
[C.I.]   [C.I.]     Repeat Figures   Figure   [C.I.]   [C.I.]   [C.I.]   o
Programming/QC of Data Displays -Week 12                     Unique Tables  
Table   [C.I.]   [C.I.]   [C.I.]     Repeat Tables   Table   [C.I.]   [C.I.]  
[C.I.]     Unique Listings   Table   [C.I.]   [C.I.]   [C.I.]     Unique Figures
  Figure   [C.I.]   [C.I.]   [C.I.]     Repeat Figures   Figure   [C.I.]  
[C.I.]   [C.I.]   o SDTM Datasets   Data Domain   [C.I.]   [C.I.]   [C.I.]   o
PK Data   Dataset   [C.I.]   [C.I.]   [C.I.]   o Define XML   CDISC Dataset
Types   [C.I.]   [C.I.]   [C.I.]   o Statistical Analysis   Analysis   [C.I.]  
[C.I.]   [C.I.]   o Interim Analysis   Analysis   [C.I.]   [C.I.]   [C.I.]    
Week 12 Analysis Delivery   Analysis   [C.I.]   [C.I.]   [C.I.]   o CRF Review
(Completed under LOI)   Review   [C.I.]   [C.I.]   [C.I.]   o Database Review  
Review   [C.I.]   [C.I.]   [C.I.]   o Edit Check Review   Review   [C.I.]  
[C.I.]   [C.I.]   o Electronic Data Transfer Specification   Specification  
[C.I.]   [C.I.]   [C.I.]   o Electronic Data Transfer Review   Review   [C.I.]  
[C.I.]   [C.I.]   o Statistical Contribution to CSR   Report   [C.I.]   [C.I.]  
[C.I.]   o Data Transfers   Transfer   [C.I.]   [C.I.]   [C.I.]     Sub-Total
Biostatistics               [C.I.]   Clinical Writing                   o

Informed Consent (ICF) Creation

(Completed under LOI)

  ICF   [C.I.]   [C.I.]   [C.I.]   o Clinical Study Report (CSR)   CSR   [C.I.]
  [C.I.]   [C.I.]   o CSR Appendices   CSR   [C.I.]   [C.I.]   [C.I.]   o CSR
Appendices (Narratives)   Narrative   [C.I.]   [C.I.]   [C.I.]   o
Safety/Efficacy Narratives   Narrative   [C.I.]   [C.I.]   [C.I.]   o Annual
Report Update   Update   [C.I.]   [C.I.]   [C.I.]     Sub-Total Clinical Writing
              [C.I.]   Clinical Assessment and Training                   o
Start-up communication, planning, preparation, scheduling and outreach to
sites/raters   Month   [C.I.]   [C.I.]   [C.I.]   o Initial Site Contact   Site
  [C.I.]   [C.I.]   [C.I.]  

 

 

 

o Conduct communication, sponsor meetings, scheduling and outreach to
sites/raters   Month   [C.I.]   [C.I.]   [C.I.]   o Rater Experience Survey    
  [C.I.]   [C.I.]   [C.I.]      Database Set-up   Database   [C.I.]   [C.I.]  
[C.I.]      Data Entry & Review   Rater   [C.I.]   [C.I.]   [C.I.]   o Rater
Remediation   Rater   [C.I.]   [C.I.]   [C.I.]   o Scale Management (Completed
under LOI)   Language   [C.I.]   [C.I.]   [C.I.]   o Development of Training
Material                      Simple   Presentation   [C.I.]   [C.I.]   [C.I.]  
   Complex (Completed under LOI)   Presentation   [C.I.]   [C.I.]   [C.I.]   o
On Site Training   Meeting   [C.I.]   [C.I.]   [C.I.]   o CRA Co-Monitoring
Visits   Visit   [C.I.]   [C.I.]   [C.I.]   o Screening Reviews   Review  
[C.I.]   [C.I.]   [C.I.]   o Baseline Reviews   Review   [C.I.]   [C.I.]  
[C.I.]   o EDC Reviews   Review   [C.I.]   [C.I.]   [C.I.]   o Fast Track Site
Training   Visit   [C.I.]   [C.I.]   [C.I.]     FTP Site Setup   Setup   [C.I.]
  [C.I.]   [C.I.]   o Web Portal   Portal   [C.I.]   [C.I.]   [C.I.]   o Final
Report   Report   [C.I.]   [C.I.]   [C.I.]     Sub-Total Clinical Assessment and
Training           [C.I.]   IxRS                   o SMART IVRS  Build (Tier 4)
  Build   [C.I.]   [C.I.]   [C.I.]   o SMART IVRS  Monthly maintenance (Tier 2)
  Month   [C.I.]   [C.I.]   [C.I.]   o Custom integration   Integration   [C.I.]
  [C.I.]   [C.I.]   o ANSWRS - Build   Build   [C.I.]   [C.I.]   [C.I.]   o
ANSWRS - Support   Month   [C.I.]   [C.I.]   [C.I.]   o SMART hosting   System  
[C.I.]   [C.I.]   [C.I.]     Sub-Total IxRS               [C.I.]   Technology  
                o System Set-up   System   [C.I.]   [C.I.]   [C.I.]   o System
Maintenance   Month   [C.I.]   [C.I.]   [C.I.]     Sub-Total Technology        
      [C.I.]   Project Management                   o LOI Start-up through
September 2015 (Completed under LOI)   Month   [C.I.]   [C.I.]   [C.I.]   o WO
Start-up September 2015 to study end   Month   [C.I.]   [C.I.]   [C.I.]   o
Conduct   Month   [C.I.]   [C.I.]   [C.I.]   o Closure   Month   [C.I.]   [C.I.]
  [C.I.]     Sub-Total Project Management               [C.I.]                  
        Total Estimated Service Fees               [C.I.]                      
    [C.I.]               [C.I.]                        

 

 

 

  Total Estimated Service Fees [C.I.]           [C.I.]                        
Estimated Pass-Through Costs                                         Clinical
Start-Up Pass-through Costs                   o Print and Ship Investigator Site
File to Sites   Site   [C.I.]   [C.I.]   [C.I.]   o Translations   Page   [C.I.]
  [C.I.]   [C.I.]   o Investigator Meeting Attendance                     >USA  
Meeting   [C.I.]   [C.I.]   [C.I.]   o CRA Training   CRA   [C.I.]   [C.I.]  
[C.I.]     Sub-Total Clinical Start Up Pass-through Costs           [C.I.]  
Regulatory Affairs Pass-through Costs                   o IRB Site Regulatory
Documents preparation/collection/ QC; includes annual renewals if needed        
            North America - Local IRB   Site   [C.I.]   [C.I.]   [C.I.]    
North America - Central IRB   Site   [C.I.]   [C.I.]   [C.I.]     Sub-Total
Regulatory Affairs Pass-through Costs           [C.I.]   Trial Master File
Pass-through Costs                   o TMF System Set-up   TMF   [C.I.]   [C.I.]
  [C.I.]     Sub-Total Trial Master File Pass-through Costs           [C.I.]  
Communication Pass-through Costs                   o Sponsor Kick-off Meeting  
Meeting   [C.I.]   [C.I.]   [C.I.]   o Sponsor Face-to-Face Meetings   Meeting  
[C.I.]   [C.I.]   [C.I.]   o CRA Teleconferences/Meetings   Month   [C.I.]  
[C.I.]   [C.I.]     Sub-Total Communication Pass-through Costs           [C.I.]
  Study Conduct Pass-through Costs                   o Pre-study Site Visits  
Visit   [C.I.]   [C.I.]   [C.I.]   o Site Initiation Visits   Visit   [C.I.]  
[C.I.]   [C.I.]   o Interim Monitoring Visits   Visit   [C.I.]   [C.I.]   [C.I.]
    Site Close-Out Visits   Visit   [C.I.]   [C.I.]   [C.I.]   o Site Management
  Site Month   [C.I.]   [C.I.]   [C.I.]   o Print & Ship study documents,
quarterly to each site   Shipment   [C.I.]   [C.I.]   [C.I.]   o DSMB Meeting
Travel   Meeting   [C.I.]   [C.I.]   [C.I.]   o Grant Payment Processing  
Payment   [C.I.]   [C.I.]   [C.I.]   o Vendor Payments   Payment   [C.I.]  
[C.I.]   [C.I.]     Sub Total Study Conduct Pass-through Costs           [C.I.]
  Clinical Assessment and Training Pass-through Costs               o CRA
Co-Monitoring Visit   Visit   [C.I.]   [C.I.]   [C.I.]   o Scale Licenses and
Translation fees   Study   [C.I.]   [C.I.]   [C.I.]   o On Site Training  
Meeting   [C.I.]   [C.I.]   [C.I.]   o Fast Track Site Training   Visit   [C.I.]
  [C.I.]   [C.I.]   o Video Recording at IM   Video   [C.I.]   [C.I.]   [C.I.]  

 

 

 

  Sub-Total Clinical Assessment and Training Pass-through Costs       [C.I.]  
IxRS Pass-through Costs                   o Fax confirmation notifications  
Faxes   [C.I.]   [C.I.]   [C.I.]   o Free-phone telephone number for each
country (1 countries x 6 quarters)   Country * Quarter   [C.I.]   [C.I.]  
[C.I.]   o Interpreting service   Calls   [C.I.]   [C.I.]   [C.I.]     Sub-Total
IxRS Pass-through Costs               [C.I.]   Archiving Pass-through Costs    
              o Shipment of completed eCRFs back to sites (archive copy, disc
for EDC)   Shipment   [C.I.]   [C.I.]   [C.I.]   o Shipment of completed eCRFs
back to Sponsor (disc )   Shipment   [C.I.]   [C.I.]   [C.I.]   o Final shipment
of study records to Sponsor   Shipment   [C.I.]   [C.I.]   [C.I.]     Sub-Total
Archiving Pass-through Costs               [C.I.]   Project Management
Pass-through Costs                   o Start-up   Month   [C.I.]   [C.I.]  
[C.I.]   o Conduct   Month   [C.I.]   [C.I.]   [C.I.]   o Closure   Month  
[C.I.]   [C.I.]   [C.I.]     Sub-Total Project Management Pass-through Costs    
          Third Party Vendor Costs                   o Central Lab   Study  
[C.I.]   [C.I.]   [C.I.]   o ECG Provider   Study   [C.I.]   [C.I.]   [C.I.]    
Sub-Total Third Party Vendors               [C.I.]   PI Fees                   o
PI - Grants - Completed patients   Patient   [C.I.]   [C.I.]   [C.I.]   o PI -
Grants - Screen failure patients   Patient   [C.I.]   [C.I.]   [C.I.]   o PI -
Grants - Dropped patients   Patient   [C.I.]   [C.I.]   [C.I.]   o  Site Fees  
Site   [C.I.]   [C.I.]   [C.I.]     Sub-Total PI Fees               [C.I.]  
DSMB Member Fees                   o DSMB Payments for Kick-off Meeting   Member
* Meeting   [C.I.]   [C.I.]   [C.I.]   o DSMB Payments for Interim Analysis
WebEx Meeting (2)   Member * Meeting   [C.I.]   [C.I.]   [C.I.]   o DSMB
Payments for Chairman Minute Preparation   Meeting   [C.I.]   [C.I.]   [C.I.]  
o DSMB Travel for Meetings (3 members, 1 F2F meetings)   Member * Meeting  
[C.I.]   [C.I.]   [C.I.]     Sub-Total DSMB Member Fees               [C.I.]    
                    Total Estimated Pass Through Costs               [C.I.]    
                    Total Estimated Budget               11,562,514.60  

 



** SAEs are charged based on actual at the unit cost noted in the budget. *** On
average there are approximately [C.I.] per initial SAE. These are charged
[C.I.].



 



 

 

 

EXHIBIT D

PAYMENT SCHEDULE

 

1.Service Fees:

1.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, upon
signature of this Work Order, Sponsor will pay WCT an advance payment of
$200,000.00. On November 1, 2015, WCT shall invoice Sponsor an additional
advance payment of $927,792.10 due upon ten (10) days of receipt (collective
[C.I.] of the estimated Work Order Service fees). Work Order was reconciled
against amounts already invoiced and units completed by WCT based on the LOI
dated March 30, 2015 and LOI Amendment #1 dated July 1, 2015. All subsequent
invoices will be submitted to Sponsor by email based on the Payment Schedule.
With the exception of the first two payments described above in the amount of
$1,127,792.10, payment terms shall be as defined in this Agreement. Any
outstanding balances will be reconciled at the end of the Study.

 

1.2.Payment shall be issued by check or wire transfer at Sponsor’s option.
Wiring instructions are as follows:

 

  Account Holder: Worldwide Clinical Trials, Inc.   Bank Name: [C.I.]   Bank
Address: [C.I.]         ABA Routing No.: [C.I.]   Bank Account No.: [C.I.]  
Swift Code: [C.I.]   Taxpayer ID#: [C.I.]

 

2.Pass-through Expenses:

2.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, on
November 1, 2015 WCT shall invoice Sponsor an advance payment of $267,932.82 due
upon ten (10) days of receipt [C.I.]. Work Order advance payment was reconciled
against amounts already invoiced and expensed incurred by WCT based on the LOI
dated March 30, 2015 and LOI Amendment #1 dated July 1, 2015. WCT will submit
subsequent monthly invoices by email for incurred Pass-through Expenses based on
actuals, with each subsequent invoice for Pass-through Expenses until the
advance payment is exhausted. With the exception of the first payment described
above in the amount of [C.I.], payment terms shall be as defined in this
Agreement. Any outstanding balances will be reconciled at the end of the Study.

 

3.Investigator/Institution Fees:

3.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, on
November 1, 2015, WCT shall invoice Sponsor an advance payment of $680,136.00
due upon twenty (20) day of receipt [C.I.]. Periodically, WCT will invoice
Sponsor by email to replenish this advance back-up to an amount equivalent to
[C.I.] of the anticipated Investigator/Institution grants or such other amount
of funds needed to bring the balance to the sufficient amount to ensure that
payments are made to sites in a timely manner. The invoice will be accompanied
by a report which itemizes the Investigator/Institution grants that have been
paid in the period, and will reconcile the use of funds received from Sponsor.
If an increase in the amount of anticipated Investigator/Institution grants is
necessary, WCT will provide appropriate support justifying such increase. Any
outstanding balances will be reconciled and provided no earlier than [C.I.]
after at the end of the Study. For avoidance of doubt, WCT will make all grant
payments only from funds received from Sponsor specifically for this purpose.
WCT shall not be liable for any payments delays due to the delay in receipt of
funds from Sponsor.

 

 

 

EXHIBIT E

FORM OF CHANGE ORDER

 

Client: WCT Project Manager: Protocol Number: WCT ID: Change Order #: Date:

 

Worldwide Clinical Trials, Inc. (“WCT”) and Sponsor Name (“Sponsor”) entered
into an agreement dated [effective date] (“Agreement”) [as amended by Change
Order # 1 effective [effective date]] [and further amended by Change Order # 2
effective [effective date]] in which WCT was to provide certain
Services to Sponsor in connection with Study [insert Protocol number] (“Study”).
WCT and Sponsor wish to amend the Agreement as follows:

 

1. Revisions to the Scope of Services. The Scope of Services has been revised as
described below, and WCT will provide the following additional services [will
not provide the following services initially contracted]:

 

Description of Service   Cost            

 

2. Revisions to the Study Budget. As a result of the changes to the Services and
Scope of Services, this Change Order # [Insert] [increases] [decreases] the
Service fees as shown above. A revised total budget value is below.

 

    Services Fees   Estimated Pass
Through Costs   Total Original Agreement Value:             Change Order #1
Value:             [Add additional Change Orders as necessary]            
Revised Contract Value:            

 

3. Revisions to the Payment Schedule. A revised and restated payment schedule,
as amended by Change Order # [Insert#] is detailed below.

 

Payment Schedule, as amended by Change Order # [Insert]

 

Except to the extent specifically modified by this Change Order # [Insert], the
provisions of the Agreement remain unmodified and the Agreement as amended by
this Change Order # [Insert] is confirmed as being in full force and effect. All
defined terms within the Agreement shall have the same meaning when used herein.

 

Authorized representatives of the Parties have executed this Change Order #
[insert] effective as of the Effective Date written above.

 

Worldwide Clinical Trials, Inc.   Neurotrope Bioscience, Inc.           By:
Sample   By: Sample           Name:     Name:             Title:     Title:    
        Date:     Date:  

  



 

